DETAILED ACTION
Remarks
The instant application having Application Number 17/127,900 filed on December 18, 2020 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a series of acts (i.e., process) of detecting, a user entry in a document; retrieving knowledge relevant to the user entry and presenting, the knowledge to a user.   
The limitations of detecting, a user entry in a document; retrieving knowledge relevant to the user entry and presenting, the knowledge to a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computing device” language, “detecting”, in the context of this claim encompasses the user identifying data. Similarly, the limitation of “retrieving” entry based on the usage of data, and “displaying” based on the limitation of providing or showing data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform ”detecting”, “retrieving”, “displaying”  steps. The computer in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform ”detecting”, “retrieving”, “displaying” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Independent claim 14 has the similar limitations as claim 1 and are rejected for at least the same reasons as claim 1.  With respect to the dependent claims 2-13 and 15-20, the claims do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsunokawa (US Patent Publication No. 2018/0039632 A1).

Regarding claim 1. Tsunokawa teaches a method, comprising: 
detecting, by a computing device, a user entry in a document (a query from the user is accepted as a natural sentence of voice, text, and the like, Tsunokawa [0033].  The information search unit executes a search process on a search site of the Internet and the data that is stored in the hard disk and the like. The information search unit uses the query intention structure generated by the query intention structure determination unit, when executing the search process Tsunokawa [0062-0063]); 
retrieving, by the computing device, knowledge relevant to the user entry (The information search unit extracts morphemes from the text input by the user, and picks up a feature keyword from among the extracted morphemes, and executes a search process on the search site on the Internet, the data carried by the information processing apparatus 100, and the like by using the keyword, Tsunokawa [0064-0066]); and 
presenting, by the computing device, the knowledge to a user (The answer determination unit may calculate a score indicating a commensurate degree as the answer, in consideration of the user's satisfaction degree and the source reliability degree. … The user satisfaction degree determination unit manages the satisfaction degree of the user to the answer that is presented to the user, and supplies the satisfaction degree to the answer determination unit, when the same query is issued from the user, Tsunokawa [0067-0070]).
Regarding claim 2. Tsunokawa teaches, wherein the detecting of the user entry comprises detecting a selection or highlighting of a text, a symbol or an icon in the document (Tsunokawa [0007], [0063-0065]). 
Regarding claim 3. Tsunokawa teaches, wherein the detecting of the user entry comprises detecting an input of a text, a symbol or an icon in the document (Tsunokawa [0007], [0063-0065]).  
Regarding claim 9. Tsunokawa teaches, wherein the presenting of the knowledge further comprises: replacing the user entry with the knowledge or a link to one or more files from which the knowledge is retrieved (Tsunokawa [0060-0061], [0082]). 
Regarding claim 14. Tsunokawa teaches a method, comprising: 
observing, by a computing device, a change made to a document by a user (a query from the user is accepted as a natural sentence of voice, text, and the like, Tsunokawa [0033].  The information search unit executes a search process on a search site of the Internet and the data that is stored in the hard disk and the like. The information search unit uses the query intention structure generated by the query intention structure determination unit, when executing the search process Tsunokawa [0062-0063]); and 
presenting, by the computing device, knowledge relevant to a context of the document throughout an authoring or editing process undertaken by the user with respect to the document (The information search unit extracts morphemes from the text input by the user, and picks up a feature keyword from among the extracted morphemes, and executes a search process on the search site on the Internet, the data carried by the information processing apparatus 100, and the like by using the keyword, Tsunokawa [0064-0066].  The answer determination unit may calculate a score indicating a commensurate degree as the answer, in consideration of the user's satisfaction degree and the source reliability degree. … The user satisfaction degree determination unit manages the satisfaction degree of the user to the answer that is presented to the user, and supplies the satisfaction degree to the answer determination unit, when the same query is issued from the user, Tsunokawa [0067-0070]).  
Regarding claim 15. Tsunokawa teaches, wherein the observing of the change made to the document comprises: detecting a selection or highlighting of a text, a symbol or an icon in the document; or detecting an input of a text, a symbol or an icon in the document (Tsunokawa [0007], [0063-0065]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-7, 10-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunokawa (US Patent Publication No. 2018/0039632 A1) in view of Alonso (US Patent Publication No. 2004/0210819 A1).

Regarding claim 4. Tsunokawa does not teach, wherein the retrieving of the knowledge comprises: 
searching one or more file storage systems to extract knowledge related to the user entry with respect to one or more file categories, one or more attributes, one or more business contexts, or a combination thereof; and 
organizing a content of the knowledge for presenting to the user based on the one or more file categories, the one or more attributes, or the one or more business contexts.  
However, Alonso teaches wherein the retrieving of the knowledge comprises: 
searching one or more file storage systems to extract knowledge related to the user entry with respect to one or more file categories, one or more attributes, one or more business contexts, or a combination thereof (information requested from said database can be extracted and sent to the user who requested it to be displayed, Alonso [0085-0086]); and 
organizing a content of the knowledge for presenting to the user based on the one or more file categories, the one or more attributes, or the one or more business contexts (presenting to the user to display extracted information … A new navigation map  to configure a deeper categorization, Alonso [0090-0092]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Tsunokawa and Alonso before him/her, to modify Tsunokawa with the teaching of Alonso’s dynamic browser interface.  One would have been motivated to do so for the benefit of allowing requesting, searching and displaying information requested by the user from an information system (Alonso, Abstract, [0001]).
Regarding claim 5. Tsunokawa as modified teaches, wherein the organizing of the content of the knowledge comprises: 
determining a context of the document based on a content of the document (Alonso [0114]); and 39Attorney Docket: DOKI-00102 
prioritizing a plurality of tags matching the user entry with respect to at least one of the one or more file categories, the one or more attributes, and the one or more business contexts to select one or more prioritized tags (Alonso [0112-0115]), 
wherein each of the plurality of tags is associated with one or more files in the one or more file storage systems (Alonso [0112-0115]).  
Regarding claim 6. Tsunokawa as modified teaches, wherein the presenting of the knowledge comprises displaying the one or more prioritized tags (Alonso [0113]). 
Regarding claim 7. Tsunokawa as modified teaches, wherein the presenting of the knowledge comprises presenting a user interface to allow the user to select an action to take regarding the user entry (Alonso [0113]). 
Regarding claim 10. Tsunokawa as modified teaches, wherein the presenting of the knowledge further comprises: inserting information representative of the knowledge into the document (Alonso [0108], [0187]).  
Regarding claim 11. Tsunokawa as modified teaches, wherein the detecting and presenting comprises detecting and presenting via a browser extension to interact with an editing tool that allows the user to author or edit the document (Alonso [0116-0118], [0196-0199]).  
Regarding claim 12. Tsunokawa as modified teaches, further comprising: 
detecting, by the computing device, a completion of authoring or editing of the document (Alonso [0116-0118], [0196-0199]); 
processing, by the computing device, the document responsive to detecting the completion of the authoring or editing of the document (Alonso [0116-0118], [0196-0199]); and 
storing, by the computing device, the document (Alonso [0116-0118], [0196-0199]).
Regarding claim 16. Tsunokawa as modified teaches, wherein the presenting of the knowledge comprises: 
searching one or more file storage systems to extract knowledge related to the change made to the document with respect to one or more file categories, one or more attributes, one or more business contexts, or a combination thereof (information requested from said database can be extracted and sent to the user who requested it to be displayed, Alonso [0085-0086]); and 
organizing a content of the knowledge for presenting to the user by: determining the context of the document based on a content of the document (Alonso [0114]); and 
prioritizing a plurality of tags matching the change made to the document with respect to at least one of the one or more file categories, the one or more attributes, and the one or more business contexts to select one or more prioritized tags (Alonso [0112-0115]); and 
displaying the one or more prioritized tags (Alonso [0113]), 
wherein each of the plurality of tags is associated with one or more files in the one or more file storage systems (Alonso [0112-0115]). 
Regarding claim 17. Tsunokawa as modified teaches, wherein the presenting of the knowledge comprises: 
presenting a user interface to allow the user to select an action to take regarding the change made to the document (Alonso [0113]); and 
performing at least one of a plurality of procedures based on the action selected by the user (Alonso [0113]).  
Regarding claim 19. Tsunokawa as modified teaches, wherein the observing and presenting comprise observing and presenting via a browser extension to interact with an editing tool that allows the user to author or edit the document (Alonso [0116-0118], [0196-0199]).  

Claims 8, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunokawa (US Patent Publication No. 2018/0039632 A1) in view of Alonso (US Patent Publication No. 2004/0210819 A1) and Further in view of Schmidt et al. (US Patent Publication No. 2009/0094028 A1, ‘Schmidt’, hereafter).

Regarding claim 8. Tsunokawa and Alonso do not teach, wherein the presenting of the knowledge further comprises: 
creating a new tag associated with the user entry based on the action selected by the user; and 
searching one or more file storage systems to identify information pertinent to the new tag with respect to one or more file categories, one or more attributes, one or more business contexts, or a combination thereof.  
However, Schmidt teaches wherein the presenting of the knowledge further comprises: 
creating a new tag associated with the user entry based on the action selected by the user (generate keywords or tags, Schmidt [0025]); and 
searching one or more file storage systems to identify information pertinent to the new tag with respect to one or more file categories, one or more attributes, one or more business contexts, or a combination thereof (search based on a type of work (i.e., category), attributes, work order …, Schmidt [0025]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Tsunokawa, Alonso and Schmidt before him/her, to further modify Tsunokawa with the teaching of Schmidt’s management of knowledge-based information.  One would have been motivated to do so for the benefit of providing for the automatic processing, storing, and retrieval of knowledge-based information relating to asset maintenance tasks for an organization (Schmidt, Abstract, [0002], [0006]).
Regarding claim 13. Tsunokawa as modified teaches, wherein the processing of the document comprises categorizing and characterizing the document according to a content of the document and the knowledge presented to the user, and wherein the storing of the document comprises storing the document in one or more file storage systems along with one or more tags from the categorizing and characterizing (Schmidt [0025]).  
Regarding claim 18. Tsunokawa as modified teaches, wherein: 
a first procedure of the plurality of procedures comprises: creating a new tag associated with the change made to the document (generate keywords or tags, Schmidt [0025]); and 
searching one or more file storage systems to identify information pertinent to the new tag with respect to one or more file categories, one or more attributes, one or more business contexts, or a combination thereof (search based on a type of work (i.e., category), attributes, work order …, Schmidt [0025]),
 a second procedure of the plurality of procedures comprises replacing the change made to the document with the knowledge or a link to one or more files from which the knowledge is retrieved (Tsunokawa [0060-0061], [0082]), and 
a third procedure of the plurality of procedures comprises inserting information representative of the knowledge into the document (Alonso [0108], [0187]).  
Regarding claim 20. Tsunokawa as modified teaches, further comprising: 
detecting, by the computing device, a completion of authoring or editing of the document (Alonso [0116-0118], [0196-0199]); 
processing, by the computing device, the document responsive to detecting the completion of the authoring or editing of the document (Alonso [0116-0118], [0196-0199]); and 
storing, by the computing device, the document (Alonso [0116-0118], [0196-0199]), 43Attorney Docket: DOKI-00102 
wherein the processing of the document comprises categorizing and characterizing the document according to a content of the document and the knowledge presented to the user (Schmidt [0025-0026]), and 
wherein the storing of the document comprises storing the document in one or more file storage systems along with one or more tags from the categorizing and characterizing (Schmidt [0025-0026]).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168